Citation Nr: 0118839	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-14 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for a somatization 
disorder, currently rated as 70 percent disabling.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Nashville, Tennessee.

The issue of entitlement special monthly compensation, to 
include aid and attendance, raised by the appellant in June 
2000 via her VA Form 9 [Appeal to the Board of Veterans' 
Appeals] with attachments, has not been adjudicated by the 
RO. Accordingly, this issue is not in appellate status, and 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  The veteran's psychiatric disability, currently diagnosed 
as a somatization disorder, is manifested by a total 
preoccupation with physical complaints and symptoms that do 
not match the levels of physical disability present.

3.  Such somatization disorder causes total industrial 
impairment, although it does not cause totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality, or significant social isolation or impairment.


CONCLUSIONS OF LAW

1.  VA has satisfied its duty to assist the veteran in 
developing facts pertinent to the veteran's chronic 
bronchitis claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C. § 5103A); 38 C.F.R. § 
3.103 (2000).

2.  The criteria for an evaluation of 100 percent for 
somatization disorder have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 9421 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In July 1997, less than one month after the veteran was 
temporarily retired from the US Army, she applied for a 
multitude of VA benefits.  As a result of her application for 
benefits, a psychiatric examination of the veteran was 
performed in October 1997.  This was accomplished for the 
purpose of discovering her complaints and manifestations she 
was experiencing as a result of suffering from a somatization 
disorder.  The results of that examination are provided 
below:

	. . . Since then [1995], she states 
that she had developed lower abdominal 
and pelvic pain and it has just become 
increasingly worse and severe.  On or 
about that time, she was experiencing 
increasing problems with her sleep.  She 
only manages 1-2 hours of sleep because 
of the constant severe and chronic pain 
that she is experiencing as well as the 
frequent bouts of migraine headaches.  
Because of that, she claims that her 
lifestyle has severely altered and 
changed.  She has no sex life.  It was 
too painful and too uncomfortable for 
her.  She was becoming increasingly moody 
and irritable and she would get upset 
easily even for very little things.  She 
reports that she has frequent mood swings 
and she would go into ups and downs 
depending on the severity of pain that 
she experiences on a daily basis.  She 
tires very easily and she hurts too bad.  
She was having a hard time functioning on 
a daily basis, claims that it is 
difficult for her to do anything and she 
just feels increasingly disabled and 
debilitated.  This also affected her 
concentration and memory. . . . veteran 
also relates previous history of feeling 
chronically depressed, irritable and 
moody.  She also gave a history of 
abdominal discomfort, nausea and GI 
problems.  These are usually aggravated 
by stress.  She also reports to have 
problems with hyperventilation and marked 
anxiety in the past. . . .

Veteran reports that since her release 
from the service she feels that her 
overall condition is getting worse.  She 
has more problems with sleep and she has 
increasing problems with pain and 
irritability.  She also reports that her 
disabilities have increase[d] due to the 
chronic problems with pain.  She is 
basically in bed all the time.  She can 
hardly get up in the morning and she just 
feels increasingly isolated and 
withdrawn.  She has not been able to work 
since her discharge . . . She also drinks 
heavily about 4-7 drinks daily usually of 
rum with Coke and she claims that this is 
her last resort in order to help her with 
pain, to relax and to also help her with 
sleep.  She has been on this heavy use of 
alcohol for the past 2 1/2 months.  She 
denies any use of illicit substances.

MENTAL STATUS EXAMINATION: . . .  She was 
in a wheelchair today and she states that 
she uses this on and off but she normally 
uses a walker to ambulate around.  
Patient is alert and oriented x 3. . . . 
Patient herself is verbal and she is 
quite slow in responding to some 
questions.  She appears somewhat 
deliberate, but she remains coherent and 
relevant.  There was no evidence of acute 
psychotic disturbances.  She appears 
anxious, nervous and irritable during the 
valuation.  She sometimes grimaces and 
gives an appearance that she is in pain.  
Patient's mood is predominately anxious, 
irritable and depressed.  Her affect is 
somewhat labile and at times even 
inappropriate.  She is observed to be 
smiling in a sarcastic fashion when she 
is describing a lot of her medical and 
somatic complaints.  She seems to be very 
well fixated and preoccupied with her 
various chronic pains and the resulting 
disabilities and limitations of her 
condition.  She is very angry, bitter, 
and resentful towards her previous 
caregivers whom she describes as "messed 
me up bad".  She also expressed distrust 
and paranoia toward the medical system in 
general.  Her cognitive functions are 
within normal range.  Memory and 
concentration are intact.  She appears to 
be of average intellect.  Insight and 
judgment are minimal.  Coping abilities 
are diminished.  

A diagnosis of somatization disorder with a mood disorder 
secondary to chronic pain with depressive and anxiety 
features.  A global assessment of functioning (GAF) score of 
45 was given.

Subsequent to the above examination, along with other medical 
examinations that were performed, the RO granted a 70 percent 
disability rating for a somatization disorder.  That decision 
was dated July 1998 and the disability evaluation was 
assigned in accordance with the rating criteria found at 38 
C.F.R. Part 4, Diagnostic Code 9421 (1997).  

The veteran was seen in August 1998 by a private neurologist, 
a Doctor R. C. Packard, who reported many of the complaints 
and manifestations mentioned by the veteran during her 
October 1997 VA psychiatric exam.  Dr. Packard also reported 
that the veteran:

		. . . note[d] that the pelvic 
pain is often located in the right 
inguinal area and will radiate down the 
right leg.  This is so uncomfortable that 
she does use a walker to get around.  
When she is in her house, she might use a 
cane.  Other times she needs a 
wheelchair.  Bowel movements are usually 
"painful" and she suffers from 
constipation.  She often has a pressure 
sensation in her bladder and a sense of 
urgency but no actual incontinence.

Upon completion of the exam, the doctor gave an 
"impression" of migraine headaches, somatization disorder, 
and chronic pelvic pain with radiation of pain into the right 
lower extremity.

An orthopaedic examination was conducted in October 1998.  
The examiner reported that the veteran's biggest complaint 
was that of pain - recurrent pain of the neck with associated 
migraine headaches and inguinal pain.

In January 1999, the RO issued a decision that confirmed its 
previous decision; that is, it concluded that the veteran's 
somatization disorder was 70 percent disabling.  Thus, an 
increased evaluation was not supported by the evidence.  The 
veteran was notified of this decision and she has appealed 
that decision.

Approximately one year later, the veteran was seen by a VA 
vocational rehabilitation counselor.  The veteran was found 
to "have a serious employment handicap, but not to be 
entitled for Vocational Rehabilitation services, due to her 
'not being currently feasible for employment.'"  The 
counselor further noted:

	. . . Veteran was found to not be 
reasonably feasible due to the following 
reason(s):  medical condition(s) are such 
that veteran will be at an extreme 
disadvantage when applying for 
employment; emotional/physical stability 
is such that she is unable to maintain 
employment once she secures a job; and 
on-going medical treatment will make it 
difficult to maintain employment. . . .

The counselor reported that the veteran was severely limited 
by her medical condition.  Listed as manifestations and 
symptoms of her primary debilitating medical condition was 
pain, depression, and fatigue.

II.  Analysis

The veteran comes before the Board asking that a 100 percent 
disability rating be assigned for her psychiatric condition.  
When a veteran submits a compensation claim to VA, VA has a 
duty to assist her with that claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A); 38 C.F.R. § 3.103 (2000).  The veteran has been 
provided appropriate notice of the pertinent laws and 
regulations, and she has been given the opportunity to 
provide additional information in support of her claim.  
Additional private or other government records that would 
assist in the processing of this claim have not been 
identified by the veteran.  VA has satisfied its duty to 
assist the veteran.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R., Part 4 (2000).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2000) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2000) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2000) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

These requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.

"The regulations do not give past medical reports precedence 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (the Court) has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.  An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10 (2000).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2000).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14 (2000).  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as ". . . such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  See Brady v. Brown, 4 Vet. App. 203, 206 (1993) 
(interpreting 38 U.S.C.A. § 1155).  This would result in 
pyramiding, which is contrary to the provisions of 38 C.F.R. 
§ 4.14 (2000).  A claimant may have separate and distinct 
manifestations attributable to the same injury, however, and 
if so, these should be rated under different diagnostic 
codes.  See Fanning v. Brown, 4 Vet. App. 225 (1993).

Per 38 C.F.R. Part 4, Diagnostic Code 9421 (1997),  a 70 
percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is provided for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 

Additionally, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (2000).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
However, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation on 
the basis of social impairment.  38 C.F.R. § 4.126(b) (2000).

The record does not show that the veteran is virtually 
isolated in the community or that she experiences symptoms 
such as the gross repudiation of reality or a profound 
retreat from mature behavior.  She does have contact with her 
family and friends when she is physically capable of doing 
so.  The record also does not show that she has a gross 
impairment in her thought processes or communication or 
persistent delusions or hallucinations.  Yet, the record 
indicates that the veteran is racked with pain and discomfort 
throughout the work week, and that said pain and discomfort 
is the result of her service-connected psychiatric 
disability.  Moreover, a VA industrial specialist has written 
that the veteran was unable to function at a job as a result 
of her service-connected disability and the symptoms it 
produces.  

Additionally, the record suggests that the veteran suffers 
from extensive physical problems, affecting her bodily 
systems.  Additionally, the medical records insinuate that 
the veteran's medical and psychiatric problems would 
undoubtedly affect her employment.  The sum of statements by 
the veteran, her previous medical history, and the written 
statement by the VA industrial counselor demonstrates that it 
is more likely than not that the veteran experiences at least 
an intermittent inability to perform activities of daily 
living or that she is demonstrably unable to maintain gainful 
employment for any period of time without significant 
interruptions.

In each case before it, the Board must determine whether 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here there are both 
factors for and against an increase in the veteran's 
disability evaluation.  The veteran has not met each and 
every criterion contemplated in the award of a 100 percent 
evaluation.  Yet, the Court, in Johnson v. Brown, 7 Vet. App. 
95, 97 (1994) has held that the 100 percent criterion "are 
each independent bases for granting a 100 percent rating."  
Thus, consistent with the Court's holding in Johnson, supra, 
the Board resolves all doubt in the veteran's favor and 
concludes that as the competent and probative evidence shows 
somatic physical manifestations along with psychiatric 
symptomatology so severe as to render the veteran unable to 
retain gainful employment, a 100 percent evaluation is 
granted.


ORDER

Entitlement to a 100 percent disability rating for a 
somatization disorder is granted, subject to the regulations 
governing the disbursement of monetary benefits.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

